            Case 6:19-cv-00623-ADA Document 5 Filed 11/18/19  Page 1 of 7 Page 1 of 5
                                                        Filed 10/22/2019
Case 6:19-cv-00623 Document 3



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


   JOAQUIN ALVAREZ #1542223                      §
                                                 §
   V.                                            §             W-19-CA-623-ADA
                                                 §
   CHIMDI A. AKWITI                              §




           Before the Court is Plaintiff's Complaint in which he asserts Defendant failed to

   protect him from physical violence. Under the notice pleading requirement for a federal

   lawsuit, Plaintiff is required to state what acts Defendant did to cause him damage. As

   currently written, Plaintiff's Complaint lacks sufficient facts and is inadequate as a

   result. Without additional details, Plaintiff's Complaint may be dismissed for failure to

   state a claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii);

   Brown   v.   Taylor, 829 F.3d 365, 370 (5th Cir. 2016).

           It   is, therefore, ORDERED that Plaintiff shall file a more definite statement in

   which he answers the following questions on           or before November 21, 2019.    See


   Fed. R. Civ. P. 12(e); Parker v. Carpenter, 978 F.2d 190, 191 (5th Cir. 1992); Spears
                                                                                         i'.


    McCotter, 766 F.2d 179, 180-81 (5th Cir. 1985). A failure to do so will cause this Court

   to dismiss Plaintiff's complaint for want of prosecution.

           The questions the plaintiff is ORDERED to answer are as follows:




                                                     1
                 Case 6:19-cv-00623-ADA
     Case 6:19-cv-00623  Document 3     Document 5 Filed 11/18/19  Page 2 of 7 Page 2 of 5
                                                             Filed 10/22/2019




                1.          In your complaint, you have named Chimdi A. Akwitti as a defendant.
                            State exactly what it is that this defendant personally either did or failed
                            to do while acting under color of state law that you believe violated your
                            constitutional rights, and when. Specifically state each and every injury,
                            harm, damage or other adverse consequence which you suffered as a
                            result of the acts or omissions of this defendant. Be specific.

  &7 4'f/ /,        7                                              c                                      4   / V,rr/en
  a,xi'A 44pr½ &79'
                              Zt2/7
                                                        ,r411'i        7        16c       ,p%r0''      CAi4o,i
                                                         ii
                                             ñf                             F4P/'W/77'             ,14P,'f ID
                     Ye'   /CI 74
                                              4%'"k                                                                           d7/kJ
       r i#y "2' ps/eiion
                                                                   nir.

re    of 6     7L1      ce,tJ,  rx'a/    4acd//1  fr                XIar/, o                       'jX/
4/to o4Ier          en'S  J   rippot-iL 'i'h%c/ ICI,I'1 wr//k'i  kMcf    / 7J

4   J                       ,/
                   y',4e 4//Cje                    J              O

                                                                 hrpfes Ae
                                                                                              #

                                                                                                                                       t'r
           ,for 2- 7'O// %ii Xaii-v IeCr?s/J £Z/ J'ec-i.irri'i5'
4'/e -/c acecc              ce// 4/ /;oo i'ifl. d4/ ztoc
,n Ofl4gy Z#i              I Li,i/e         ..Z-    d/5D/                  fpe c v/Jedi                                 iii

                                          of           /,esce'S ,AeVI                                  vec/5
          ye    A              1a,ne

 'e///e                                                                         /,         re ae                              pecfo/
                A                      rm/'e                                                                              X
                           oie,
                                                                            mi/e
i9oMiy bsi/                  4'
                               m       /,pi'/t7/c
                                                  "''
                                            dain s''
                                                         4e                                   a/J
                                                                                                                                  '7

           s           -c       ,',- i,, ,-
                                                                                                  74
                              ,tei A 'rs seie/"'j' ,'ie
   '.4    ,4//d
                      Poe                                208       /3 7 4 pf                                   4 ed 41
     'c4osed E
  d fe(uc/ pi-e'ri'o-
                        a,7c/ pc,c#1
                                    ,
                                                                       jijr I
                                                                                          ,,,e,,thec-
                                                                                          I                   14   iJ    g'        J /h.
                                                                           //c'6-de           me                   7
    9,,                     /44I   2o/7                   e.                        e


                                                                            i        ci   feC/udeIc7cee                       '
   iiw         Library                                        e7in/
                                                               2
                Case 6:19-cv-00623-ADA Document 5 Filed 11/18/19 Page 3 of 7

                                                                      ,
                                                                          0c boumen                  )
                                                                                                         ,ie,4,
                                                                         Ie
              4/J,1e"e
                    '                                   //e     Ae
                               ac
                                                                                r/             A1
     e          /               s                           e ye c

                                                                     I,cci,7 pt/Sor'er
 t       M              4n,e                71//ow         hiw

 /,2eSfeI                 /71                     A/        ref.
                                                                4S


yOufIi
              Wdf
                w'4                    rc1/            pt/SOn        jS                  .     5flcay        0A

          our           Ce S    e- ceSSI ye           wi

         4s         coeuec                       of my

                   edi1
                                                                                     o       prescribe
                hvMy 1j ut/CS
                                denay work                    6ecAuS

                               evec ?ons                   or       bn        over,



                                                                          back        probIc            Is

                                      obIeS           besides
          My        ooin9                                            y


                                      rSf    repo(d             y
                                                                                             cJoze                es
                                                                                     /
     &s       reied
                                                                          45     4           S4cL        hr.
                                                           4447)Ofl
                                tie     45
 °''            &huied                                                                                       CI4jer
                          uhes                   ;y    4hus
              +he                           ci
            Case 6:19-cv-00623-ADA
Case 6:19-cv-00623  Document 3     Document 5 Filed 11/18/19
                                                         Filed Page  4 of 7 Page 3 of 5
                                                               10/22/2019




             2.      You indicate that you suffered back injuries as a result of the actions of
                     Defendant Akwitti.


                  a. Describe in detail what injuries you sustained.


                  dwL(r/e                       I1

  -   ,nJ/cd' £2per                                      7I_     d'7 7/ 7'e?,?7p0           2, a a"
cSJ2orqc//C          L4         p?c Iy'f#'J'.

                         ci       4 a c,(     p/ii             '7'   d'      /o       of'       cé     Sfre4yM.

                   iere        Ca L'S c/       4/        pire/                       pcAes       710



 b /y             /7     7,y         /y        r
                                            '77O '7                  J'4 #77 ('1 S     1 ,74?   cé   '4' 'v
b-e   b/ ci          /                    4' Aeci         ti                 /E)t)ed            x lay
        O,         7I,e         9°or
                  b. Were you hospitalized?   If so, for how         long?    /t/c




                                                     3
                 Case 6:19-cv-00623-ADA
      Case 6:19-cv-00623 Document 3     Document 5 Filed 11/18/19
                                                              Filed Page 5 of 7 Page 4
                                                                    10/22/2019                                       of 5




                    c. How were those injuries connected to the actions                    of Defendant Akwitti?

    74          i id    i   a ye pre y                         iy ,pAyf/cq                /4    hta c       'd

                        d'e         io        iAe        m,pk                a,siø     / of prc)OF             '4'71

                    Were          made            resci/1/rij                 b         tc4 Oc
     a,e/      -Me          Corn peli;r,3           flc4L4.                   0f -he                I       IdeQ-/-.6


    -I-l1re4h    )s'exL)cfl           h       ogsrnev4- a'ricl                        1ot;or) inder
    abo.'e    Crt            Sf               c-es1/2e    j%'/J                       ba'e
                                                                                                  i4Iic4       Oa.S
    /re       +h        ,'ryc                                       j
                                                                                                                            '



                                                                                      fbC         m depr
a     het4ne4               #Se.                    SecJ                 h

?t.eet        ç0ç      kI           -o       be    *               erTecJ         +       4flo-her p'ISov

                                                                                      4                  b;1cho5 cwcJ
3e4 me              bctck           i4            (f     41(       picces)

cetb1ock                    eye       -I-he        persom               uihom          I d,i1'1                    *fl



                                                     c107_en                 prIcoerS          estd4e         n     my
          n     V1evi       o+      seierct
    -CL4 4)-ion        bvi                   P°&(                       °"



                    d. What treatment and/or medication have you been given,                        if any, for your
                        injuries?
                                                                                      ,4cA ,-1 Z4'
      /q                         oo      f   6 410 -7-7W'


              rHo c,4               ,4/L4o/          T3Q /t4
                                                                             p,oç44
          go5)27v1                                A41JSCL--




                                                               4
  Case 6:19-cv-00623 Document 3
             Case 6:19-cv-00623-ADA Document 5 Filed 11/18/19   Page 6 of 7 Page 5 of 5
                                                          Filed 10/22/2019




                   e. What is your medical condition now.

                                                                           nS         /0 e,    rp S.
                         /MrSc     k        4 /e#ii"lji              oa         d'7



         /t   c/      appec            'o        'iio venier7/            4' c/ 7'e/V,pCrq    ry Jo
/oc%'   LJ/2S        t/r1          JOo'      dic          z4a   ck   pr       lysis


                           /o'c             bacJS                               /o!S of




                                       wiih 3rowrnj ba/I
                                                                                &icJ          ar
  /eaI             i4jr,'es
                                    flh1rai'ief,            /ors     Of     V/f,r), find
 WJi      C         S/c?,1
  Ir    (on
              3.
                   Cey ,'-r>a J-/c f)       '7   /    '      "p 'Y "°'
                         Plaintiff is to include the following declaration at the end of his more
                         definite statement:

                               I declare, under penalty of perjury under the laws of the
                               United States of America, that the foregoing is true and
                               correct. Title 28 U.S.C. Section 1746. signed this 1 day
                               of MYe'?.7kç2O19.



                                                           of Plaintiff


                    on     ctoer




                                                     ALAN D ALBRIGHT
                                                     UNITED STATES DISTRICT JUDGE
Case 6:19-cv-00623-ADA Document 5 Filed 11/18/19 Page 7 of 7
                       ;
                   )
       /       /   IJ&L
                               IAlOd
      i(i tP               4
                                        "
                                            tso
                                        tfr\
                                HEART

           F
                                A1O1



                                HEART




                                            \     t#D




                                                  '     I
